

EXHIBIT 10.4
FIRST AMENDMENT TO LEASE
This First Amendment to Lease ("Amendment") is entered into, and dated for
reference purposes, as of October 4, 2019 (the "Execution Date") by and between
METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation ("Landlord"), and
GENOMIC HEALTH, INC., a Delaware corporation ("Tenant"), with reference to the
following facts ("Recitals"):
A.Landlord and Tenant are the parties to that certain Lease, dated November 11,
2015, entered into by and between Tenant, as tenant and Landlord, as landlord
(the "Existing Lease"), for certain "Premises" described therein containing
approximately 31,166 rentable square feet of the Building (located at 501
Galveston Drive, Redwood City, California), all as more particularly described
in the Existing Lease.
B.Landlord and Tenant desire to provide for (i) the extension of the Term of the
Existing Lease; and (ii) other amendments of the Existing Lease as more
particularly set forth below.
NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
Section 1.SCOPE OF AMENDMENT; DEFINED TERMS
. Except as expressly provided in this Amendment, the Existing Lease shall
remain in full force and effect. Should any inconsistency arise between this
Amendment and the Existing Lease as to the specific matters which are the
subject of this Amendment, the terms and conditions of this Amendment shall
control. All capitalized terms used in this Amendment and not defined herein
shall have the meanings set forth in the Existing Lease unless the context
clearly requires otherwise; provided, however, that the term "Lease" as used
herein and, from and after the Execution Date, in the Existing Lease shall refer
to the Existing Lease as modified by this Amendment.
Section 2.EXTENSION OF TERM
. Landlord and Tenant acknowledge and agree that, notwithstanding any provision
of the Existing Lease to the contrary, the current Term pursuant to the Existing
Lease will expire on March 31, 2023, and that the Term of the Lease is hereby
extended for the period of seventy-two (72) months (the "Extended Term")
commencing on April 1, 2023 (the "Extension Commencement Date") and expiring
March 31, 2029 (hereafter, the "Expiration Date" in lieu of the date provided in
the Existing Lease), unless sooner terminated or extended pursuant to the terms
of the Lease. Landlord and Tenant acknowledge and agree that the Option to
Extend set forth in Section 5 of Rider 2 to the Existing Lease shall apply to
the Extended Term, except that (i) the phrase "Extended Term" is inserted in
place of reference to the "initial Term" in the Option to Extend, as amended,
and (ii) the Expiration Date shall mean the Expiration Date of the Extended
Term.
Section 3.MONTHLY BASE RENT FOR EXTENDED TERM
. Notwithstanding any provision of the Existing Lease to the contrary,
commencing on the Extension Commencement Date and continuing through the
Expiration Date of the Extended Term, the amount of Monthly Base Rent payable by
Tenant for the Premises shall be as follows:


-1-



--------------------------------------------------------------------------------




Period from/toMonthly Base RentApril 1, 2023 to March 31, 2024$153,648.38April
1, 2024 to March 31, 2025$158,257.83April 1, 2025 to March 31,
2026$163,005.57April 1, 2026 to March 31, 2027$167,895.73April 1, 2027 to March
31, 2028$172,932.61April 1, 2028 to March 31, 2029$178,120.58

-2-



--------------------------------------------------------------------------------



Section 4.TENANT'S SHARE
. During the Extended Term, Tenant shall pay all additional Rent payable under
the Lease, including Tenant's Share of Operating Expenses. Notwithstanding any
provisions of the Existing Lease to the contrary, Tenant's Building Share shall
continue to be 100%, Tenant's Phase Share shall continue to be 10.32%, and
Tenant's Project Share shall continue to be 5.80%.
Section 5."AS IS" CONDITION


(a)Condition of Premises. Notwithstanding any provision of the Existing Lease to
the contrary, Tenant hereby leases for the Extended Term and accepts the
Premises in its "AS IS" condition existing on the Execution Date, without any
express or implied representations or warranties of any kind by Landlord, its
brokers, manager or agents, or the employees of any of them regarding the
Premises; and Landlord shall not have any obligation to construct or install any
tenant improvements or alterations or to pay for any such construction or
installation, except as expressly set forth in this Section 5.
(b)Tenant Work Generally. Landlord and Tenant acknowledge and agree that
notwithstanding any provisions of the Existing Lease to the contrary: (a) Tenant
may desire to do certain alterations, additions or improvements in connection
with this extension of the Term, and for purposes of this Amendment any such
work is referred to as "Tenant Work"; (b) all Tenant Work, if any, shall be done
subject to and in compliance with this Amendment, and except to the extent
modified by or inconsistent with the express provisions of this Amendment,
pursuant to the provisions of Article Nine of the Existing Lease applicable to
such Tenant Alterations; (c) without limiting the generality of any provisions
of Article Nine, Tenant's selection of Tenant's space planner and/or architect
("Tenant's Architect") and Tenant's selection of a general contractor shall be
subject to Landlord's prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed; (d) all plans and specifications
prepared by Tenant's space planner or architect shall be subject to review by
Landlord's architect and to Landlord's prior written approval, which shall not
be unreasonably withheld, conditioned or delayed beyond ten (10) business days
with respect to any initial submissions, change orders, and any revisions
thereto; (e) Tenant shall retain one or more engineers reasonably satisfactory
to Landlord and licensed by the State of California to prepare structural,
mechanical, and electrical working drawings and specifications for all Premises
improvements, not included in, or requiring any changes to the HVAC, fire and/or
life safety, mechanical and electrical work; (f) if the Tenant Work does not
exceed the amount of the Allowance (as defined below), Tenant shall not be
required to obtain a completion and lien indemnity bond for the Tenant Work; (g)
such work, including all design, plan review, obtaining all approvals and
permits, and construction shall be at Tenant's sole cost and expense (subject to
reimbursement to the extent of the Allowance), including delivery to Landlord of
plans and specifications of such Tenant Work (including an as-built mylar and
digitized (to the extent available) set of as-built plans and specifications
upon completion) to the extent such work is more than recarpeting and/or
repainting, and (h) Tenant shall pay Landlord a fee ("Construction Monitoring
Fee") for monitoring such design, construction and work by Tenant equal to two
percent (2%) of the Allowance, which fee shall be paid by Landlord applying two
percent (2%) of the Allowance in payment thereof.
(c)Design & Construction Responsibility for any Tenant Work. Tenant shall be
responsible for the suitability for the Tenant's needs and business of the
design and function of all Tenant Work and for its construction in compliance
with (i) all laws, rules, orders, ordinances, directions, regulations and
requirements of all governmental authorities, agencies, offices, departments,
bureaus and boards having jurisdiction thereof, (ii) all rules, orders,
directions, regulations and requirements of the pacific Fire Rating Bureau, or
of any similar insurance body or bodies, and (iii) all reasonable rules and
regulations of Landlord which have been provided to Tenant in
-3-



--------------------------------------------------------------------------------



writing (collectively, referred to herein as "Laws"). Without limiting the
generality of the foregoing, Landlord and Tenant acknowledge and agree that (a)
such Laws include all building codes and regulations, Title 24, and the
Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et. seq.) and
regulations and guidelines promulgated thereunder, as all of the same may be
amended and supplemented from time to time (collectively referred to herein as
the "ADA"); and (b) in the event that any work by Tenant triggers any upgrades
or modifications of existing improvements in the Premises required to comply
with Law, Tenant shall also be responsible for such upgrades and modifications,
at Tenant's sole cost and expense (subject to reimbursement by Landlord to the
extent of the Allowance). Tenant, through Tenant's Architect, shall prepare all
architectural plans and specifications, and engineering plans and
specifications, for the real property improvements to be constructed by Tenant
in the Premises in sufficient detail to be submitted to Landlord for approval,
to the extent required pursuant to Article Nine of the Existing Lease and this
Amendment, and to be submitted by Tenant for governmental approvals and building
permits and to serve as the detailed construction drawings and specifications
for the contractor, and shall include, among other things, all partitions,
doors, heating, ventilating and air conditioning installation and distribution,
ceiling systems, light fixtures, plumbing installations, electrical
installations and outlets, telephone installations and outlets, any other
installations required by Tenant, fire and life-safety systems, wall finishes
and floor coverings, whether to be newly installed or requiring changes from the
as-is condition of the Premises as of the date of execution of the Existing
Lease. Tenant shall be responsible for the oversight, supervision and
construction of all Tenant Work in compliance with this Existing Lease,
including compliance with all Laws.
(d)Allowance: Amount; Reimbursable Costs & Payment. Allowance means an amount up
to a maximum of Six Hundred Eighty-Five Thousand Six Hundred Fifty-Two and
00/100 Dollars ($685,652.00) to reimburse Tenant for the actual costs of design,
engineering, plan review, obtaining all approvals and permits, and construction
of Tenant Work in the Premises (including the Construction Monitoring Fee), and
shall be payable as provided below. In no event shall the Allowance be used to
reimburse Tenant for Tenant's FF&E (as such term is defined herein). For
purposes of this Amendment, "Tenant's FF&E" shall mean Tenant's furniture,
furnishings, telephone systems, computer systems, equipment, any other personal
property or fixtures, and installation thereof, including without limitation,
"Tenant's Personal Property" described on Exhibit "G" to the Existing Lease. The
Allowance shall be paid to Tenant within thirty (30) days after the later of
final completion of the Tenant Work and Landlord's receipt of (i) a certificate
of completion prepared by Tenant's Architect, (ii) final as-built plans and
specifications pursuant to this Amendment, (iii) full, final, unconditional lien
releases, and (iv) reasonable substantiation of costs incurred by Tenant with
respect to the Tenant Work. Tenant must prior to the date that is thirty-six
(36) months from the Execution Date of this Amendment submit written application
with the items required above for disbursement or reimbursement for any
reimbursable costs out of the Allowance, and to the extent of any funds for
which application has not been made prior to that date or if and to the extent
that the reimbursable costs of the Tenant Work are less than the amount of the
Allowance, then any balance remaining thereafter shall be retained by Landlord
as its sole property and Landlord shall have no obligation or liability to
Tenant with respect to such excess.
Section 6.TIME OF ESSENCE
. Without limiting the generality of any other provision of the Existing Lease,
time is of the essence to each and every term and condition of this Amendment.
Section 7.BROKERS
. Notwithstanding any other provision of the Existing Lease to the contrary,
Tenant represents that in connection with this Amendment it is represented by
Kidder Mathews ("Tenant's Broker") and Landlord represents that in connection
with this Amendment it is represented by Newmark Cornish & Carey ("Landlord's
Broker"). Except for Tenant's Broker and Landlord's Broker identified below,
Tenant has not dealt with any real estate broker, sales
-4-



--------------------------------------------------------------------------------



person, or finder in connection with this Amendment, and no such person
initiated or participated in the negotiation of this Amendment. Except for
Tenant's Broker and Landlord's Broker identified below, Landlord has not dealt
with any real estate broker, sales person, or finder in connection with this
Amendment, and no such person initiated or participated in the negotiation of
this Amendment. Each party hereby indemnifies and agrees to protect, defend and
hold the other party harmless from and against all claims, losses, damages,
liability, costs and expenses (including, without limitation, attorneys' fees
and expenses) by virtue of any broker, agent or other person claiming a
commission or other form of compensation by virtue of alleged representation of,
or dealings or discussions with, the indemnifying party with respect to the
subject matter of this Amendment, except for Landlord's Broker and Tenant's
Broker. Tenant is not obligated to pay or fund any amount to Landlord's Broker,
and Landlord hereby agrees to pay such commission, if any, to which Landlord's
Broker is entitled in connection with the subject matter of this Amendment
pursuant to Landlord's separate written agreement with Landlord's Broker (which
may be shared with Tenant's Broker to the extent that Tenant's Broker and
Landlord's Broker have an agreement between themselves to share in such
commission). The provisions of this Section shall survive the expiration or
earlier termination of the Lease.
Section 8.ATTORNEYS' FEES
. Each party to this Amendment shall bear its own attorneys' fees and costs
incurred in connection with the discussions preceding, negotiations for and
documentation of this Amendment. Section 11.03 of the Lease is hereby deleted in
its entirety and of no further force and effect.
Section 9.EFFECT OF HEADINGS; RECITALS: EXHIBITS
. The titles or headings of the various parts or sections hereof are intended
solely for convenience and are not intended and shall not be deemed to or in any
way be used to modify, explain or place any construction upon any of the
provisions of this Amendment. Any and all Recitals set forth at the beginning of
this Amendment are true and correct and constitute a part of this Amendment as
if they had been set forth as covenants herein. Exhibits, schedules, plats and
riders hereto which are referred to herein are a part of this Amendment.
Section 10.ENTIRE AGREEMENT; AMENDMENT
. This Amendment taken together with the Existing Lease, together with all
exhibits, schedules, riders and addenda to each, constitutes the full and
complete agreement and understanding between the parties hereto and shall
supersede all prior communications, representations, understandings or
agreements, if any, whether oral or written, concerning the subject matter
contained in this Amendment and the Existing Lease, as so amended, and no
provision of the Lease as so amended may be modified, amended, waived or
discharged, in whole or in part, except by a written instrument executed by all
of the parties hereto.
Section 11.OFAC
. Landlord advises Tenant hereby that the purpose of this Section is to provide
to the Landlord information and assurances to enable Landlord to comply with the
law relating to OFAC.
Tenant hereby represents, warrants and covenants to Landlord, either that (i)
Tenant is regulated by the SEC, FINRA or the Federal Reserve (a "Regulated
Entity") or (ii) neither Tenant nor any person or entity that directly or
indirectly (a) controls Tenant or (b) has an ownership interest in Tenant of
twenty-five percent (25%) or more, appears on the list of Specially Designated
Nationals and Blocked Persons ("OFAC List") published by the Office of Foreign
Assets Control ("OFAC") of the U.S. Department of the Treasury.
-5-



--------------------------------------------------------------------------------



If, in connection with the Lease, there is one or more Guarantors of Tenant's
obligations under the Lease, then Tenant further represents, warrants and
covenants either that (i) any such Guarantor is a Regulated Entity or (ii)
neither Guarantor nor any person or entity that directly or indirectly (a)
controls such Guarantor or (b) has an ownership interest in such Guarantor of
twenty-five percent (25%) or more, appears on the OFAC List.
Tenant covenants that during the term of the Lease to provide to Landlord
information reasonably requested by Landlord including without limitation,
organizational structural charts and organizational documents which Landlord may
deem to be necessary ("Tenant OFAC Information") in order for Landlord to
confirm Tenant's continuing compliance with the provisions of this Section.
Tenant represents and warrants that the Tenant OFAC Information it has provided
or to be provided to Landlord or Landlord's Broker in connection with the
execution of this Amendment is true and complete.
Section 12.RATIFICATION
. Tenant represents to Landlord that: (a) the Existing Lease is in full force
and effect and has not been modified except as provided by this Amendment; (b)
as of the Execution Date, to Tenant's current, actual knowledge, there are no
uncured defaults or unfulfilled obligations on the part of Landlord or Tenant;
and (c) Tenant is currently in possession of the entire Premises as of the
Execution Date, and neither the Premises, nor any part thereof, is occupied by
any subtenant or other party other than Tenant.
Section 13.AUTHORITY
. Each party represents and warrants to the other that it has full authority and
power to enter into and perform its obligations under this Amendment, that the
person executing this Amendment is fully empowered to do so, and that no consent
or authorization is necessary from any third party. Landlord may request that
Tenant provide Landlord evidence of Tenant's authority.
Section 14.DISCLOSURE REGARDING CERTIFIED ACCESS SPECIALIST
. Pursuant to California Civil Code Section 1938, Landlord hereby notifies
Tenant that as of the date of this Amendment, the Premises have not undergone
inspection by a "Certified Access Specialist" ("CASp") to determine whether the
Premises meet all applicable construction-related accessibility standards under
California Civil Code Section 55.53. Landlord hereby discloses pursuant to
California Civil Code Section 1938 as follows: "A Certified Access Specialist
(CASp) can inspect the subject premises and determine whether the subject
premises comply with all of the applicable construction-related accessibility
standards under state law. Although state law does not require a CASp inspection
of the subject premises, the commercial property owner or lessor may not
prohibit the lessee or tenant from obtaining a CASp inspection of the subject
premises for the occupancy or potential occupancy of the lessee or tenant, if
requested by the lessee or tenant. The parties shall mutually agree on the
arrangements for the time and manner of the CASp inspection, the payment of the
fee for the CASp inspection, and the cost of making any repairs necessary to
correct violations of construction-related accessibility standards within the
premises." Landlord and Tenant hereby acknowledge and agree that in the event
that Tenant elects to perform a CASp inspection of the Premises hereunder (the
"Inspection"), such Inspection shall be (a) performed at Tenant's sole cost and
expense, (b) limited to the Premises and (c) performed by a CASp who has been
approved or designated by Landlord prior to the Inspection. Any Inspection must
be performed in a manner which minimizes the disruption of business activities
in the Building, and at a time reasonably approved by Landlord. Landlord
reserves the right to be present during the Inspection. Tenant agrees to: (i)
promptly provide to Landlord a copy of the report or certification prepared by
the CASp inspector upon request (the "Report"), and (ii) keep the information
contained in the Report confidential, except to the extent required by Law, or
to the extent disclosure is needed in order to complete any necessary
modifications or improvements required to comply with all applicable
accessibility standards under state
-6-



--------------------------------------------------------------------------------



or federal Law, as well as any other repairs, upgrades, improvements,
modifications or alterations required by the Report or that may be otherwise
required to comply with applicable Laws or accessibility requirements (the
"Access Improvements"). If Tenant performs an Inspection, Tenant shall be solely
responsible for the cost of Access Improvements to the Premises or the Building
necessary to correct any such violations of construction-related accessibility
standards identified by such Inspection as required by Law, which Access
Improvements may, at Landlord's option, be performed in whole or in part by
Landlord at Tenant's expense, payable as Additional Rent within ten (10) days
following Landlord's demand.
Section 15.ENERGY UTILITY USAGE
. If Tenant is billed directly by a public utility with respect to Tenant's
energy usage at the Premises, then, within ten (10) business days' following
Tenant's receipt of Landlord's written request therefor, Tenant shall provide
monthly energy utility usage for the Premises to Landlord for the period of time
requested by Landlord (in electronic or paper format) or, at Landlord's option,
provide any written authorization or other documentation required for Landlord
to request information regarding Tenant's energy usage with respect to the
Premises directly from the applicable utility company.
Section 16.NO CANNABIS
. Tenant shall not bring upon the Premises or any portion of the [Project] or
use the Premises or permit the Premises or any portion thereof to be used for
the growing, manufacturing, administration, distribution (including without
limitation, any retail sales), possession, use or consumption of any cannabis,
marijuana or cannabinoid product or compound, regardless of the legality or
illegality of the same.
Section 17.COUNTERPARTS
. This Amendment may be executed in duplicates or counterparts, or both, and
such duplicates or counterparts together shall constitute but one original of
the Amendment, and the signature of any party to any counterpart shall be deemed
a signature to, and may be appended to, any other counterpart. Each duplicate
and counterpart shall be equally admissible in evidence, and each original shall
fully bind each party who has executed it.
[SIGNATURE PAGE FOLLOWS]


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.
TENANT:   GENOMIC HEALTH, INC.,
a Delaware corporation
By: /s/ Kimberly Popovits 
Print Name: Kimberly Popovits 
Title: CEO 
(Chairman of Board, President or Vice President)
By: /s/ Frederic Pla 
-7-



--------------------------------------------------------------------------------



Print Name: Frederic Pla 
Title: COO 
(Secretary, Assistant Secretary, CFO or Assistance Treasurer)
LANDLORD:   METROPOLITAN LIFE INSURANCE COMPANY,
a New York corporation
By: MetLife Investment Management, LLC,
a Delaware limited liability company,
its investment manager
By: /s/ Leland Low 
Print name: Leland Low 
Its: Authorized Signatory and Director
-8-

